Olxvek, Chief Judge:
This appeal for reappraisement relates to certain aluminum foil, exported from England on May 13, 1959, and entered at the port of Boston.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value therefor is $0.6115 per pound, net, packed, and I so hold.
Judgment will be rendered accordingly.